Exhibit 10.3

 

Without Prejudice and Subject to Contract

 

Instinet Group Incorporated

 

-and-

 

Natan Tiefenbrun

 

Compromise Agreement



--------------------------------------------------------------------------------

Without Prejudice and Subject to Contract

 

This Agreement is between:

 

Instinet Group Incorporated whose registered office is at 3 Times Square, New
York, New York (the “Employer”); and

 

Natan Tiefenbrun of 25 Greenfield, East Finchley, London, N2 9AF (“you”).

 

1 Termination of employment

 

You are employed by the Employer under an Employment Agreement dated 1 November
2003 (“the Employment Agreement”). Your employment terminated on 30 June 2005 by
reason of mutual agreement. 30 June 2005 shall be the “Date of Termination” in
this Agreement and the effective date of termination for the purposes of the
Employment Agreement.

 

2 Termination payment and arrangements

 

2.1 Within 30 business days of the Date of Termination you will receive the
remainder of the Accrued Obligations as defined in clause 7(f)(i) of the
Employment Agreement, namely reimbursement of business expenses as provided for
in that clause. For the avoidance of doubt, you have no accrued but unpaid
holiday entitlement and you have received salary to the Date of Termination.

 

2.2 In consideration of the termination of your employment with the Employer,
without admission of liability, the Employer will pay you payments listed at
paragraphs (A), (B) and (C) of clause 7(f)(i), amounting to a total of
£1,637,986 (one million, six hundred and thirty seven thousand, nine hundred and
eighty six pounds) (“the Termination Entitlement”) and provide the medical
insurance cover benefit from paragraph (D) of clause 7(f)(i) of the Employment
Agreement. Subject to the provisions of clause 2.3 below, the Termination
Entitlement will be paid to you in nine equal monthly instalments of £121,332 on
or before the 15th day of the month, the first such instalment to be paid by 15
July 2005, and a further payment of £545,998 to be paid by 31 July 2006, in all
cases subject to basic rate tax only. For the avoidance of doubt, no other
benefits continue beyond the Date of Termination including but without
limitation your pension membership of the Reuters Pension Fund in which you will
become a deferred member as of the Date of Termination. The continuing benefits
are taxable.

 

2.3 In the event that Silver Lake Partners LP and/or an entity owned or
controlled by Silver Lake Partners LP and/or its affiliates acquires control (as
defined in section 840 of the Income and Corporation Taxes Act 1988) of the
Employer and Silver Lake Partners LP subsequently ceases before 31 July 2006 to
own directly or indirectly or via any aforementioned entity owned or controlled
by Silver Lake Partners LP and/or its affiliates at least 50% of the issued
share capital carrying voting rights of the Employer, such of the Termination
Entitlement that remains due and unpaid will become immediately due and will be
paid with immediate effect.

 

2.4 The payments and provision of benefits in respect of the Termination
Entitlement will be conditional upon the Employer receiving on or before Tuesday
12 July 2005 this Agreement signed by all parties and certified by your Adviser.



--------------------------------------------------------------------------------

2.5 In consideration of the Employer entering into this Agreement you agree that
during the period from the Date of Termination to 30 June 2006 you will not,
directly or indirectly become employed by, engage in business with, serve as an
agent or consultant to, or become a partner, member, principal, stock holder or
other owner (other than the holder of less than 1% of the outstanding voting
shares of any publicly held company) of:

 

  (a) any person, firm, company or association that carries on the provision of
secondary equity sales, trading, execution or payment services for institutional
clients or broker dealers in competition with or seeking to be in competition
with the Employer and all other businesses of any Group Company with which you
are or have been directly and materially concerned at any time in the 12 months
preceding the Date of Termination, including for the avoidance of doubt, ITG,
Neonet and etrade Institutional; and/or

 

  (b) that part of any person, firm, company or association that carries on the
provision of secondary equity sales, trading, execution or payment services for
institutional clients or broker dealers in competition with or seeking to be in
competition with the Employer and all other businesses of any Group Company with
which you are or have been directly and materially concerned at any time in the
12 months preceding the Date of Termination;

 

Provided that you will not be prevented for working for part of any firm,
company or association in any function that does not involve you in the
provision of secondary equity sales, trading, execution or payment services for
institutional clients or broker dealers.

 

3 Payment of salary, benefits and expenses

 

3.1 Payment of the Accrued Obligations and the Termination Entitlement will be
subject to all appropriate deductions for tax and national insurance.

 

3.2 Unless stated elsewhere in this Agreement, all entitlement to salary and
benefits will cease on the Date of Termination.

 

3.3 Your options under the Instinet 2000 Stock Option Plan and your performance
shares under the Instinet 2004 Performance Share Plan will be dealt with under
the rules of the above schemes.

 

3.4 Any unreimbursed business expenses payable as part of the Accrued
Obligations must be supported by the appropriate documentation given to the
Employer within 7 days of the Date of Termination.

 

3.5 Any overpayments or payments due from you to the Employer on the termination
of employment or otherwise may be deducted from any sums to be paid to you under
this Agreement, however the Employer confirms that it is not aware that any such
sums are due.

 

4 Full settlement

 

4.1

You accept the Accrued Obligations and Termination Entitlement in full and final
settlement of all claims including but without limitation the Specific Claims
which

 

3



--------------------------------------------------------------------------------

 

you have intimated and/or hereby intimate that you have or may have against the
Employer and/or any Group Company and/or any Specified Person arising out of or
in connection with your employment and its termination and the holding of any
office or loss of such office however such claim arises and whether arising
under common law, statute or otherwise and whether arising in the United
Kingdom, the State of New York, the United States or any other country in the
world including but not limited to any claim that arises under any directive or
other legislation applicable within or outside the European Union and any claim
of which you are not aware or could not be aware.

 

4.2 You therefore acknowledge and agree that this Agreement is intended to be
and constitutes a valid Release and Discharge of Claims for the purposes of
clause 7(f)(i) of the Employment Agreement. In consideration of the promises
herein, you release and discharge the Employer and its affiliates from any and
all liability, and waive any and all rights of any kind and description that you
have or may have against the Employer as of the date of this Agreement including
but not limited to any asserted and unasserted claims arising from any
employment relations laws, tort, tortuous course of conduct, contract including
without limitation any claims arising under the Employment Agreement, any other
employment contract, service agreement, offer letter or secondment letter,
public policy, statute, common law, and equity, and claims for wages and
benefits, monetary and equitable relief, punitive and compensatory relief, and
attorneys’ fees and costs. The foregoing notwithstanding, your release and
waiver do not apply to:

 

  (a) your rights arising out of this Agreement;

 

  (b) any accrued and vested payouts or benefits under the Employer’s qualified
benefit plans, the Instinet 2000 Stock Option Plan, the Instinet 2004
Performance Share Plan and/or the Reuters Pension Fund;

 

  (c) any rights that you may have to indemnification by the Employer for acts
undertaken by you within the scope of your duties while employed by the
Employer, and in this regard the Employer confirms that it will maintain run off
Directors & Officers Liability insurance cover in respect of all offices that
you held in the Employer and/or its Group Companies including but not limited to
those companies listed at Schedule 1 to this Agreement;

 

  (d) any claim for personal injury, albeit that you confirm that you are not
aware of any circumstances which may give rise to any such claim as at the date
of this Agreement.

 

4.3 It is a condition of this Agreement that you have not brought and will not
bring any proceedings in respect of any claim referred to above in any
Employment Tribunal or court or otherwise. Should you bring (or have brought)
any such proceedings, without prejudice to any other rights or remedies that the
Employer or, as the case may be, any relevant Group Company or Specified Person
may have, you undertake immediately to repay to the Employer as a debt the
Termination Entitlement and any sums due under this Agreement but not yet paid
will cease to be payable.

 

4.4

The provisions of this Clause shall not prevent you bringing proceedings in a
court to enforce this Compromise Agreement or in respect of accrued pension
rights or in

 

4



--------------------------------------------------------------------------------

 

respect of any personal injury of which you are not aware or could not
reasonably have been aware at the time of signing this Agreement but shall
prevent you bringing proceedings in respect of such matters in an Employment
Tribunal.

 

5 Non-financial obligations

 

In exchange for the Employer agreeing to its non-financial obligations set out
below, you agree to the following:

 

Resignation from offices

 

  (a) By signing this Agreement you agree to provide such assistance to the
Employer and any relevant Group Company and to execute such documents as are
reasonably necessary to effect your resignation from the board of directors of
the Employer and any Group Company referred to in Schedule 1 with such
resignations to take effect on or before 30 June 2005. You will do such further
things as the Employer and any of the Group Companies may reasonably request to
give full effect to your board resignations.

 

Confidentiality

 

  (b) You affirm that you will abide by your duty of confidentiality together
with the terms expressed to have effect after termination of employment under
clauses 8, 10 and 11 of the Employment Agreement and will not at any time after
the Date of Termination use or disclose to any person any trade secrets or other
confidential information relating to the Employer or any Group Company, their
clients, affairs, finances or business other than information which is generally
known or easily accessible by the public unless it is so known or accessible
because of a breach of your obligations.

 

Employer’s property

 

  (c) You confirm you have returned to Colin Peters at your former workplace (or
any other location reasonably requested by the Employer) all property belonging
to the Employer or to a Group Company or which you have in your possession or
under your control in connection with your employment including but not limited
to documents (and copies of documents), board minutes, keys, passes, credit or
charge cards, computers, software and mobile phones and property in the
possession of your Adviser.

 

  (d) You confirm you have forwarded all copies of any documents or information
belonging to the Employer on a personal computer to the Employer and
irretrievably deleted all copies.

 

  (e) You agree that the Termination Entitlement is conditional upon you fully
complying with clauses 5(c) and (d).

 

Detrimental remarks

 

  (f) You will not directly or indirectly publish or otherwise make any
statement in relation to the Employer or Group Company or a Specified Person
which is intended to or might reasonably be expected to damage the reputation of
or be detrimental to or otherwise critical of the Employer, the Group Company or
the Specified Person. You warrant that you have not already published or made
any such statements as at the date of signing the Agreement.

 

5



--------------------------------------------------------------------------------

Confidentiality of settlement and statements

 

  (g) You agree to keep confidential and not disclose, other than in confidence
to professional advisers, immediate family or as required by law, the terms of
this Agreement.

 

  (h) You agree further that, if asked to respond to a question of fact as to
the reason or reasons why your employment has ended, you will state (and only
state) that matters were resolved by consent and on a confidential basis.

 

Passwords

 

  (i) On request by the Employer you undertake to disclose to the Employer all
passwords to all password protected files, software and hardware which have been
created or protected by you and which are on the Employer’s or any Group
Company’s computers.

 

Connection with Employer

 

  (j) You will not wrongfully represent yourself as continuing to be employed by
or otherwise connected in any way with the Employer or Group Company after the
Date of Termination.

 

6 Non-financial obligations of the Employer

 

In exchange for you agreeing to enter into your non-financial obligations set
out above, the Employer agrees to the following:

 

Reference

 

  (a) Reference requests should be addressed to the Colin Peters in the HR
Department. If Colin Peters receives a request for a reference in respect of
you, the Employer will, subject to its legal duties and as long as the request
is not for answers to specific questions, respond in the terms of the draft
standard reference attached at Schedule 2 to this Agreement and will, so far as
practicable, having regard to any questions asked, respond to telephone or other
enquiries concerning you in broadly consistent terms.

 

Detrimental remarks

 

  (b) The Employer agrees to instruct the European Management Committee not
directly or indirectly to publish, authorise or otherwise make any statement in
respect of you which is intended to or might reasonably be expected to damage
your reputation or be detrimental to or otherwise critical of you.

 

Confidentiality of settlement

 

  (c) The Employer agrees to keep confidential and not disclose (other than in
confidence to its professional advisers, senior management, and members of the
HR department) the terms of this Agreement save as may be required by law or by
any regulatory authority.

 

6



--------------------------------------------------------------------------------

Comments

 

  (d) The Employer agrees further that, if asked to respond to a question of
fact as to the reason or reasons why your employment has ended, the Employer
will state (and only state) that matters were resolved by consent and on a
confidential basis.

 

7 Undisclosed breaches

 

You warrant that you have not committed any breaches of your duties as an
employee or of your fiduciary duties to the Employer or any Group Company which
at the time of the breach would have entitled the Employer to terminate your
employment without notice or for cause.

 

8 Taxation indemnity

 

  8.1 You will be wholly responsible for any tax and employees’ National
Insurance contributions arising by reason of the Termination Payment and other
arrangements set out in this Agreement (other than any income tax or employees’
National Insurance contributions deducted at source by the Employer).

 

  8.2 You agree to indemnify and keep the Employer (and each Group Company)
indemnified against any liability of the Employer or such Group Company to pay
any further income tax or employees’ National Insurance contributions, interest,
penalties and gross-up relating to payments and arrangements made under this
Agreement provided that before making any further payment of tax or any other
statutory deductions in relation to the payments made and benefits provided
under this Agreement, the Employer will use reasonable endeavours to inform you
of the body claiming that the payment is due, provide you with all copy
documentation it believes is relevant to the claim, give you or your advisors a
reasonable opportunity (if practicable) to write to the relevant body disputing
the claim. This indemnity shall not apply in relation to income tax and
employees’ National Insurance contributions deducted at source and penalties or
interest referable to such deductions.

 

  8.3 The Employer gives no warranty as to the amount of tax or National
Insurance contributions that may be chargeable by reason of the Accrued
Obligations, Termination Entitlement and arrangements set out in this Agreement.

 

9 Third parties

 

Any Group Company or Specified Person may enjoy the benefit and enforce the
terms of this Agreement in accordance with the Contracts (Rights of Third
Parties) Act 1999. Notwithstanding this, neither the Employer nor you require
the consent of any Group Company or Specified Person to rescind or vary this
Agreement at any time, even if that variation or rescission affects the benefits
conferred on such Group Company or Specified Person.

 

10 Payment of legal fees

 

The Employer will pay to the firm at which your Adviser practises a sum not
exceeding £5,000 inclusive of VAT within 30 days of receipt of an invoice
addressed to you but marked payable by the Employer in respect of your legal
fees wholly and exclusively incurred in connection with the termination of your
employment and the concluding of this Agreement.

 

7



--------------------------------------------------------------------------------

11 Reliance on representations

 

By signing this Agreement, you confirm that you are not entering into this
Agreement in reliance upon any oral or written representation made to you by or
on behalf of the Employer.

 

12 Conditions regulating compromise agreements

 

  12.1 This Agreement is intended in particular (but without limitation) to
address the Specific Claims.

 

  12.2 The conditions regulating compromise agreements under the provisions of
section 203 of the Employment Rights Act 1996, section 77 of the Sex
Discrimination Act 1975, section 72 of the Race Relations Act 1976, section 288
of the Trade Unions and Labour Relations (Consolidation) Act 1992, Schedule 3A
of the Disability Discrimination Act 1995, regulation 35 of the Working Time
Regulations 1998, part 1 of Schedule 4 of the Employment Equality (Religion or
Belief) Regulations 2003 and part 1 of Schedule 4 of the Employment Equality
(Sexual Orientation) Regulations 2003 and section 49 of the National Minimum
Wage Act 1998, regulation 41 of the Transnational Information and Consultation
of Employees Regulations 1999 (as such legislation has been or is amended from
time to time) have been satisfied.

 

13 Binding Agreement

 

Once signed by the Employer, you and your Adviser, this Agreement will become a
binding agreement even if still marked without prejudice and subject to
contract.

 

14 Confirmation regarding your Adviser

 

  14.1 You confirm that you have received advice from your Adviser regarding the
terms and effect of this Agreement and in particular its effect on your ability
to pursue your rights before an employment tribunal. You warrant that you have
agreed these terms and conditions in the light of this advice.

 

  14.2 Payment of the Accrued Obligations and the Termination Entitlement is
conditional upon your Adviser executing the certificate set out below or
delivering to the Employer a letter giving the certificate set out at Schedule
4.

 

15 Proper Law and jurisdiction

 

This Agreement will be governed by the laws of England and Wales and the Courts
of England and Wales will have exclusive jurisdiction to adjudicate any disputes
arising under it.

 

16 Definitions

 

In this Agreement:

 

“Group Company” means any holding company or subsidiary of the Employer from
time to time and any subsidiary of any holding company of the Employer (other
than the Employer) from time to time, where holding company and subsidiary have
the meanings given in section 736 of the Companies Act 1985 but applied to
companies established or registered in any part of the world (and includes
without limiting the foregoing Instinet Global Services Limited and Instinet
Europe Limited).

 

8



--------------------------------------------------------------------------------

“Adviser” means Joanna Blackburn of Mishcon De Reya of Summit House, 12 Red Lion
Square, London WC1R 4QD.

 

“Specific Claims” means a claim relating to unfair dismissal, breach of
contract, unlawful deductions from and receipt of wages, equal pay,
discrimination on the grounds of sex, marital status, sexual orientation,
religion, religious belief or similar philosophical belief, race, nationality,
colour, ethnic or national origins or disability, redundancy pay, working time
and statutory holiday rights, written reasons for dismissal, written
particulars, itemised payslips, guarantee payments, detrimental treatment under
Part V of the Employment Rights Act 1996, statutory rights to take time off work
and/or payment in respect of time off; suspension from work on medical grounds
and/or for payment during suspension, parental leave, flexible working
arrangements, statutory rights to be accompanied at disciplinary and grievance
meetings.

 

“Specified Person” means the Employer’s or any Group Company’s former or
existing shareholders, directors, officers or employees.

 

The parties indicate their agreement by signing below.

 

/s/ Natan Tiefenbrun

--------------------------------------------------------------------------------

 

/s/ John F. Fay

--------------------------------------------------------------------------------

Signed by Natan Tiefenbrun   Signed on behalf of the Employer Dated   July 12,
2005   Dated   July 12, 2005

 

9



--------------------------------------------------------------------------------

Schedule 1

 

10



--------------------------------------------------------------------------------

Schedule 2

 

Agreed reference

 

Private and Confidential

 

11



--------------------------------------------------------------------------------

Schedule 3

 

Termination Entitlement

 

12



--------------------------------------------------------------------------------

Schedule 4

 

Certificate of Employee’s Adviser

 

I, Joanna Blackburn of Mishcon De Reya certify as follows:

 

1. I have advised Natan Tiefenbrun as to the terms and effect of the compromise
agreement set out above and in particular its effect on his ability to pursue
his rights before an Employment Tribunal.

 

2. At the time that I gave the said advice, I was a Solicitor of the Supreme
Court of England and Wales holding a current practising certificate and there
was in force a contract of insurance (or an indemnity provided for members of a
profession or professional body) covering the risk of a claim by the above in
respect of loss arising in consequence of the advice I gave.

 

3. I am not employed by or acting (nor is my firm acting) for the Employer or
any Group Company (as those expressions are defined in the compromise
agreement).

 

Signed  

 

--------------------------------------------------------------------------------

Date  

 

--------------------------------------------------------------------------------

 

13